Citation Nr: 1508872	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-48 782	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction rests with the VA RO in 
Los Angeles, California, from which the appeal was certified.

In January 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claimed stressor is related to the fear of hostile military activity.

2.  The Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

3.  A VA psychologist has confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD, and the evidence indicates the Veteran's symptoms of PTSD are related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.  Id.  VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that he has PTSD as a result of stressors he experienced during his service in the Vietnam era.  Specifically, he reports that he was shown disturbing photographs of the severed heads of Viet Cong soldiers by Marines aboard his ship, the USS Ponchatoula; that he was physically and sexually assaulted by other crewmembers on his ship; and that he was held at gunpoint by a police officer in the Philippines.

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of PTSD, and the claimed stressful events are also not shown in the service records.  The Veteran underwent VA examination in August 2014.  After a thorough review of the record, including the Veteran's lay statements, and a psychological evaluation, the VA examiner diagnosed PTSD.  VA treatment records throughout the pendency of the appeal also reflect a diagnosis of PTSD.  The August 2014 VA examiner also determined that the reported incident in which the Veteran was shown disturbing photographs was related to the Veteran's fear of hostile military activity and was sufficient to support the diagnosis of PTSD.  Therefore, the Veteran's lay testimony alone may establish the occurrence of this claimed in-service stressor even when participation in combat with the enemy is not shown.  See 38 C.F.R. § 3.304(f)(3).  The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service during the Vietnam era, and there is no clear and convincing evidence to the contrary.  See id.  In this regard, the Board finds the Veteran has consistently and credibly reported regarding this stressor, and his lay testimony alone is sufficient to establish the existence of this in-service stressor.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent medical evidence reflects a diagnosis of PTSD related to at least one in-service stressor, and the Veteran's lay testimony, consistent with the circumstances of his service, has established the occurrence of this in-service stressor.  As such, service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


